 1

 2                               UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4 UNITED STATES OF AMERICA,
                                                                Case No. 2:19-mj-00771-NJK
 5                  Plaintiff,
     vs.                                                        ORDER
 6
     MICHAEL ANDREW WATSON,                                     (Docket No. 24)
 7
                    Defendant.
 8

 9         Pending before the Court is the United States’ motion for telephonic appearance of the

10 victim in the instant case at the sentencing of Defendant. Docket No. 24.

11         The United States submits that it “anticipates” that Defendant will enter a plea of guilty to

12 certain counts of the complaint on November 20, 2019. Id. at 1. The United States further

13 “anticipates” that the Court will sentence Defendant on the same day. Id. at 1, 3. Therefore, as

14 the victim has now moved to a different state and has two small children, the United States asks

15 the Court to allow her to appear telephonically at Defendant’s sentencing. Id. at 4.

16         The Crime Victims’ Rights Act confers certain rights on a victim of crime. 18 U.S.C. §

17 3771. One of those rights is the right to “reasonable, accurate, and timely notice of any public

18 court proceeding … involving the crime … of the accused.” 18 U.S.C. § 3771(a)(2). Despite that

19 clear language, and despite the Court’s clear order setting Defendant’s trial date to November 13,

20 2019, counsel for the United States appears to have misinformed the victim in the instant case of

21 the date Defendant will appear in court. Docket No. 24 at 1, 3, 5 (United States inaccurately states

22 case is set for November 20, 2019). The United States is ORDERED to immediately inform the

23 victim of the accurate date that this case is set for trial. 18 U.S.C. § 3771(a)(2).
 1         Further, the United States inaccurately assumes that the Court will sentence Defendant on

 2 the same date on which he enters his guilty plea, if Defendant does, in fact, enter a guilty plea in

 3 court on November 13, 2019. The Court has no such intention.

 4         The victim has the right, under the Crime Victims’ Rights Act, not to be excluded from

 5 any public court proceeding. 18 U.S.C. § 3771(a)(3). The victim further has the right to be

 6 reasonably heard at a plea hearing. 18 U.S.C. § 3771(a)(4).

 7         The United States’ motion submits solely that the victim desires to make a statement at

 8 sentencing. See Docket No. 24. A sentencing date, however, has not been set. Therefore, the

 9 Court DENIES the United States’ motion, without prejudice, as premature. Docket No. 24.

10         No later than November 6, 2019, at 10:00 a.m., the United States is ORDERED to file

11 certification that the victim has been apprised of the correct trial date in the instant case. Further,

12 if the victim desires to be reasonably heard telephonically at the plea hearing, the United States is

13 ORDERED to file the correct motion, no later than November 6, 2019, at 10:00 a.m. Any

14 response must be filed no later than November 7, 2019.

15         IT IS SO ORDERED.

16         DATED: November 5, 2019.

17

18
                                                   NANCY J. KOPPE
19                                                 UNITED STATES MAGISTRATE JUDGE

20

21

22

23



                                                      2
